Citation Nr: 1018499	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  03-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for lipomatosis, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for congenital complete 
heart block, status post pacemaker implantation.

3.  Entitlement to service connection for a chronic bronchial 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 28, 1982, to 
September 22, 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In his May 2003 substantive appeal, the Veteran requested a 
hearing at a local VA office before a Member of the Board.  
His representative withdrew this request in lieu of a local 
hearing before a Hearing Officer at his local RO.

In January 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Milwaukee RO.  
A transcript of this hearing was prepared and associated with 
the claims file.

The Veteran again requested a Board hearing in writing in May 
2008.  He withdrew this request in writing in March 2010.  
The Board hearing request is therefore deemed to have been 
withdrawn.


FINDINGS OF FACT

1.  The Veteran did not exhibit lipomatosis in service, and 
lipomatosis is not etiologically related to any injury, 
disease, or exposure during the Veteran's active service.

2.  The Veteran's congenital complete heart block is not a 
disability for which service connection may be awarded and it 
has not been shown to have been subject to a superimposed 
disease or injury in service, or to otherwise have been 
aggravated by service.

3.  The Veteran did not exhibit symptoms of a chronic 
bronchial disability in service, and a chronic bronchial 
disability is not etiologically related to any injury or 
disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Lipomatosis was not incurred in or aggravated by service 
and cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's congenital complete heart block, status 
post pacemaker implantation, is not a disease that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303(c), 
4.9 (2009).

3.  A chronic bronchial disability was not incurred as a 
result of the Veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in May 2001, May 
2003, and December 2007 in which the RO advised the appellant 
of the evidence needed to substantiate his service connection 
claims.  These letters also notified the Veteran how to 
establish service connection based on in-service herbicide 
exposure.  The May 2003 and December 2007 letters advised the 
Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  A March 2006 letter and 
the December 2007 letter further advised the Veteran as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.

The Board notes that the May 2003, March 2006, and December 
2007 letters were was not issued prior to the initial 
adjudication of the Veteran's claims in October 2002.  His 
claims, however, were readjudicated following the issuance of 
one or more of these letters in a March 2003 statement of the 
case and in supplemental statements of the case that were 
issued in November 2004, May 2008, October 2008, and January 
2009.  Thus, any deficiencies in the content or timeliness of 
these notice letters would not be prejudicial.
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's available service treatment records, 
service personnel records, his Social Security Administration 
(SSA) records, and his identified private medical records.  
The Veteran was notified of all of the RO's efforts to verify 
the Veteran's claimed herbicide exposure with the Department 
of Defense and the National Personnel Records Center (NPRC).  

The Veteran was also notified of VA's attempts and inability 
to obtain records at Moncrief Army Hospital at Ft. Jackson, 
South Carolina.  Under such circumstances, where service 
records have been lost or destroyed through no fault of the 
Veteran, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination for the disabilities at issue.  However, the 
Board finds that examinations are not necessary to decide 
these claims as there is no credible lay evidence or 
competent medical evidence suggesting an association between 
any of the disabilities at issue and the Veteran's military 
service.  Specifically, as will be discussed in greater 
detail below, there is no credible evidence of in-service 
dioxin exposure, no credible or competent evidence of a 
continuity of symptomatology between any current cardiac 
symptoms and military service, and no credible or competent 
evidence of a chronic bronchial disability in service.  The 
Board therefore finds that VA examinations are not warranted.
 
The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, service connection may also be 
granted for chronic disabilities if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While it does 
not appear that any of the Veteran's claimed disabilities is 
chronic, the Board notes that presumptive service connection 
based on chronic disabilities is only available for veterans 
who have served for 90 days or more during a war period or 
after December 31, 1946.  38 C.F.R. § 3.307(a)(1) (2009).  
Because the Veteran in this case does not have 90 days of 
service, he is not entitled to presumptive service connection 
for a chronic disability.

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Unlike presumptive service connection for chronic 
disabilities, 38 C.F.R. § 3.307(a)(1) expressly states that 
presumptive service connection based on herbicide exposure is 
available for veterans whose service does not meet the 90-day 
service requirement listed above.  

The Board notes that a presumption of service connection 
based on exposure to herbicides is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  

Veterans who served in the Republic of Vietnam are presumed 
to have been exposed to Agent Orange 38 C.F.R. § 
3.307(a)(6)(iii).  Veterans who were otherwise exposed to 
such herbicides may also take advantage of those presumptive 
health effects.  However, unlike Vietnam veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service.  That is, they do 
not have the benefit of a presumption of exposure as do 
Vietnam veterans.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

A.  Lipomatosis

In the case at hand, the Veteran does not contend, and the 
evidence does not show, that he had service in the Republic 
of Vietnam.  Rather, he maintains that he was exposed to 
Agent Orange during basic training in approximately August 
1982 while serving at Fort Jackson, South Carolina.  At his 
January 2008 DRO hearing, the Veteran described loading black 
barrels with orange lines on them onto a truck.  

Regardless of whether Agent Orange exposure may be 
demonstrated by the evidence of record, the Veteran is not 
eligible for presumptive service connection based on his 
claimed Agent Orange exposure for lipomatosis, as this 
disability is not listed under 38 C.F.R. § 3.309(e).  
Therefore, the Board next turns to whether direct service 
connection for lipomatosis may be established for this claim.  

In order to establish direct service connection, the 
competent evidence of record  must demonstrate that the 
Veteran's lipomatosis occurred as a result of his military 
service.  Consideration of whether direct service connection 
is warranted also contemplates whether it may be demonstrated 
that the Veteran's lipomatosis was actually caused by in-
service Agent Orange exposure.  

The Board will first address the question of whether the 
Veteran's lipomatosis may be directly related to his military 
service other than as a result of in-service herbicide 
exposure.  The Board notes that the Veteran's March 1982 
enlistment examination report does not reflect any pertinent 
abnormality, including of the skin and lymphatics or of any 
pertinent body part on which lipomatosis has been found.  The 
Veteran also reported no history of or current symptomatology 
suggestive of lipomatosis on his March 1982 enlistment 
medical history report.  Specifically, the Veteran denied any 
past or current skin disease or tumor, growth, cyst, or 
cancer.  The Veteran's service treatment records do not 
otherwise reflect that he ever complained of or sought 
treatment for symptoms associated with lipomatosis.  

In terms of post-service symptomatology, the Veteran reported 
on his March 2001 claim form that his lymphatic cysts began 
in 1984.  He testified at his January 2008 DRO hearing that 
he developed the lipomas following his separation from 
service, and that this occurred shortly after he and some 
other service members had concluded they had been exposed to 
Agent Orange.  An August 2000 private medical record reflects 
that the Veteran reported having had multiple lipomas to his 
arms and abdomen since 1994.  In terms of contemporaneous 
medical records, the earliest evidence of the Veteran having 
received treatment for lipomas is from May 1994.

The Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  
A lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  In this 
case, the Board finds that the Veteran is competent to 
testify that he developed lipomas on his extremities and 
abdomen.  The Board notes, however, that the Veteran has not 
asserted that he developed these lipomas during service.  
Therefore, in the absence of competent medical or lay 
evidence that he suffered from lipomatosis during service, 
direct service connection that is not based on herbicide 
exposure must be denied.

The Board will next determine whether direct service 
connection based on exposure to herbicides in service may be 
granted.  First, the Board must determine whether in-service 
herbicide exposure may be established.  As noted above, 
service connection may still be granted if it is determined 
that the Veteran was exposed to herbicides in service and 
there is competent medical evidence of record linking this 
exposure to the subsequent development of lipomatosis.  

The Board notes that neither the Veteran's service treatment 
records nor his service personnel records indicate Agent 
Orange exposure.  VA therefore sought verification of Agent 
Orange exposure through inquiries to the NPRC and the 
Department of Defense.  

A 2001 inquiry to the NPRC found that the Veteran's file 
contained no records of exposure to herbicides.  A June 2008 
message from the Department of Defense notes review of a 
Department of Defense list containing 71 sites within the 
United States and abroad where herbicide use or testing is 
acknowledged.  The list did not contain any references to 
routine base maintenance activities such as range management, 
brush clearing, or weed killing.  However, it was noted that 
there is no Department of Defense record of any Agent Orange 
or other herbicide use, testing, or storage at Fort Jackson 
or anywhere else in South Carolina.  It concluded that the 
Veteran's claim "appears to have no factual basis," as the 
"[u]se of tactical herbicides, such as [Agent Orange], was 
terminated in 1971."  It further noted that "Remaining 
stores from Vietnam were transferred to Johnston Island in 
the Pacific and incinerated at sea in 1977.  Tactical 
herbicides have not been used by the military since then."  

The only contrary suggestion of Agent Orange exposure comes 
from the Veteran himself.  On his March 2001 claims form, the 
Veteran stated that he "was involved in late Aug or early 
Sept 1982 at Ft. Jackson rolling & handling barrels (black or 
grayish) which were rather damp.  We were told that they 
contained Agent Orange.  This only took a few minutes, & I do 
not recall whom I was with at the time."  The Board notes 
that the Veteran did not specify by whom he had been told he 
was handling Agent Orange.  In fact, according to his January 
2008 DRO hearing testimony, the Veteran was never told by 
anyone in service that he was, in fact, moving Agent Orange; 
rather, he testified that he and service members he talked to 
after his separation from service figured they were probably 
moving Agent Orange.  Under these circumstances, the Board 
finds the determination made by the Department of Defense 
with respect to the absence of herbicides at Fort Jackson, 
South Carolina, from August 1982 through September 1982 to be 
far more credible than the Veteran's testimony as to the 
matter of whether he was exposed to Agent Orange in service.

Finally, the Board will address the medical evidence 
discussing the laboratory findings associated with the 
December 2000 removal of several lipomas from the Veteran's 
body.  The Board notes, in particular, a July 2001 letter 
from Dr. W.J.S., a private physician, and a September 2001 
lab report.  According to the July 2001 letter, samples 
collected in December 2000 were tested for "Agent Orange 
(dioxin)" and found to contain "extremely high levels of 
this compound."  The September 2001 lab report notes that 
the specific dioxin that was found in lipomas removed in 
September 2001 was 2,3,7,8-TCDD.  The Board notes that 2,4-D 
and 2,4,5-T and its contaminant TCDD (tetrachlorodibenzo-p-
dioxin (2,3,7,8-TCDD)) are identified as herbicide agents in 
38 C.F.R. § 3.307(a)(6).  

The Board notes, however, that 2,3,7,8-TCDD is not specific 
to Agent Orange.  Thus, the presence of 2,3,7,8-TCDD does not 
establish that the Veteran was exposed to Agent Orange, to 
include during military service, nor do these findings 
otherwise establish a link between any in-service chemical 
exposure and the finding of 2,3,7,8-TCDD in the Veteran's 
lipomas.  Specifically, the fact that the Veteran was exposed 
to a dioxin at some point in his life does not demonstrate 
that he was exposed to a dioxin (including Agent Orange) 
during his two months of military service, particularly in 
light of the service department findings discussed above.

In short, the Board finds that in-service Agent Orange 
exposure cannot be presumed and service connection based on 
Agent Orange exposure or otherwise based on the Veteran's 
military service is not warranted.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, for the reasons stated 
above, the Veteran's claim must be denied.

B.  Congenital Complete Heart Block, Status Post Pacemaker 
Implantation

The Veteran has also claimed entitlement to service 
connection for congenital complete heart block, status post 
pacemaker implantation.  He essentially contends that this 
congenital condition was aggravated during service.  

As noted above, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation, and service connection may only be granted if 
subject to a superimposed disease or injury in service, or if 
manifestations of the disease in service constituted 
aggravation of the condition.  

The Board finds that service connection for congenital 
complete heart block, status post pacemaker implantation, 
must be denied because a preponderance of the evidence of 
record is against finding that the Veteran's disability was 
subject to any superimposed injury or disease in service, or 
was otherwise aggravated by service.  

The Veteran's service treatment records reflect that he never 
complained of or was treated for a heart condition during 
service.  While he has submitted several records in 
connection with his appeal that demonstrate he was diagnosed 
with a congenital heart condition shortly following his 
birth, his March 1982 entrance examination report reflects 
that his heart was clinically normal upon his entrance into 
service.  Furthermore, he reported no history of or current 
heart problems on his entrance medical history report from 
that same month.  The Veteran's service treatment records do 
not otherwise reflect that he complained of or sought 
treatment for symptoms that have been associated with a heart 
condition during service. 

The Veteran's March 2001 claims form reflects the Veteran's 
contention that his congenital heart condition was aggravated 
during service in August 1982.  He reported that he passed 
out three or four times.  He stated that this was initially 
thought to be due to bronchial problems but that he was later 
told by a doctor that it was due to heart blockage.  The 
Veteran testified at his January 2008 hearing that he was 
discharged because his heart condition and asthma rendered 
him unable to complete basic training and that he was told he 
would be able to come back to service within two years if he 
wanted "due to the fact that I was in the hospital there 
with a cold thing that was lingering on and my asthma was 
kicking up."

However, the Board has thoroughly reviewed the Veteran's 
service personnel records and can find no indication that the 
Veteran experienced heart difficulties during service or that 
his separation from service was related to a heart condition.  
A September 1982 memorandum on the proposal to discharge the 
Veteran from service lists poor attitude, poor motivation, 
poor self-discipline, and a lack of self confidence as the 
reasons for his substandard performance.  

Counselling records from August and September 1982 
corroborate that the Veteran's separation from service was 
due to performance and attitude rather than a medical 
condition.  An August 7 initial counselling report notes that 
the Veteran "seemed motivated and willing to complete Basic 
Training.  [He] stated he had no problems, medical or 
personnel [sic], that would prevent him from completing basic 
training."  

An August 25 counselling record observes that the Veteran 
"may be trying to manipulate us into agreeing to discharge 
by telling us of his temper, which caused problems for him in 
civilian life."  It was noted that based on "his lackluster 
performance and some of the questionable statements he makes, 
we feel that [he] would have to immediately indicate a big 
turnaround in words and actions upon his return to his unit 
in order to justify his retention."

A September 1 counselling summary describes the Veteran as 
having "shown lack of motivation, negative attitude, poor 
learning ability, and shown no will to become a productive 
soldier."  It was noted he had not shown improvement despite 
having been given several opportunities to do so.  For 
example, the Veteran "was given a recycle interview, claimed 
to be ready to train, got to new unit and simply quit during 
[Physical Training]."  (An August 19 Physical Readiness 
Training form reflects that the Veteran quit running after 
1.5 laps.  It does not indicate a medical explanation for the 
Veteran's actions.)  The counselor felt "this individual 
would be a waste of time and money to keep and try to 
train."  

A September 2 counselling record notes that the Veteran 
"states that he is not motivated because he really wants to 
go home."

In summary, the Veteran's service personnel records reflect 
that he was discharged due to a poor attitude, lack of 
motivation, and difficulty adjusting to military life.  There 
is no indication that the Veteran experienced symptoms of a 
heart disability during service, especially symptoms of 
disability so severe as to cause him to pass out three or 
four times in less than two months of service.  The 
counselling narratives do not mention that the Veteran was 
hospitalized for a medical condition during this period of 
service.  No such medical condition is noted in the Veteran's 
counselling records as causing, contributing, or even being 
relevant to his in-service difficulties. 

Nor do the Veteran's post-service medical records support the 
Veteran's assertion that his congenital heart condition was 
aggravated by his military service.  An October 1989 
cardiologist's letter to the Veteran's physician states that 
"As you know, he has a history of congenital complete heart 
block.  Apparently, he has done well from the same and was 
also in the air force for about six months in the early 
1980's.  However, he has been complaining of increased 
fatigue over the last year or so....  He has no history of 
syncope; although, he does get dizzy after heavy work."  

A report from the Veteran's October 1989 permanent pacemaker 
implantation procedure notes that "On the whole [the 
Veteran] has done quite well over the last several years 
despite his congenital complete heart block, however, he 
started feeling excessively fatigued and these symptoms have 
progressed over the last several months."  

While the first of these two statements is somewhat unclear, 
the Board notes that it appears to be indicating that the 
Veteran had been doing well with his congenital heart 
problem, despite having served in the military.  Both 
physicians indicate that the Veteran had been experiencing 
increased fatigue over the past year, which would correspond 
to approximately six years following his separation from 
service.  

A March 1990 private medical record reports that the Veteran 
mentioned he had syncopal episodes while in the service when 
he was upright for prolonged periods of time.  Normally, the 
Board recognizes that statements made directly to a health 
care provider during the course of treatment are inherently 
more credible given the patient's incentive to be as truthful 
as possible.  In this instance, however, the Board must also 
consider the more contemporaneous, and very detailed, service 
records describing the nature and circumstances of the 
problems that led to his discharge.  As noted, those records 
contain numerous findings demonstrating that he was 
discharged due to a poor attitude, lack of motivation, and 
difficulty adjusting to military life, and there is no 
indication that the Veteran experienced symptoms of a heart 
disability during service, especially symptoms of disability 
so severe as to cause him to pass out three or four times in 
less than two months of service.  Furthermore, as discussed 
above, the 1989 medical records specifically indicate that 
the symptoms necessitating the pacemaker originated in 
approximately 1988.  Given the substantial evidence of record 
weighing against the Veteran's claim of having had symptoms 
in service, the Board finds the history reported in 1990 not 
credible.

In short, as the most credible lay and medical evidence of 
record does not demonstrate that his congenital heart block 
was subject to a superimposed disease or injury in service, 
or otherwise aggravated by service, the Board finds that 
entitlement to service connection for aggravation of 
congenital complete heart block, status post pacemaker 
implantation, is not warranted.  Because the preponderance of 
the evidence of record is against the Veteran's claim, the 
benefit-of- the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.  Therefore, service 
connection must be denied.  

C.  Bronchial Disability

The Veteran has also requested service connection for a 
bronchial disability that he believes arose during his 
military service.  He contends that an August 20, 1982, 
service treatment record indicating that he was being treated 
for a cold actually documented the onset of a chronic 
bronchial condition.  

The Veteran's March 1982 enlistment examination report 
reflects that his lungs and chest were clinically normal.  He 
noted on his March 1982 enlistment medical history report 
that he had no history of or current ear, nose, or throat 
trouble; asthma; or shortness of breath.  He again noted no 
asthma or respiratory problems on a March 1982 medical 
prescreening form.
 
The only service treatment record of potential relevance to 
the Veteran's claim is the August 20 record noted above.  
This record reflects that the Veteran had sought treatment 
for cold symptoms 1.5 weeks earlier.  He had been given 
medications that provided no relief.  On examination, the 
Veteran's throat was red with slight swelling and no exudate.  
His tympanic membranes and chest were clear.  The assessment 
was that the Veteran had acute respiratory disease and that 
the examination was essentially normal.  He was given a cold 
pack and returned to full duty.  The Board finds that this 
record does not establish that the Veteran had a chronic 
bronchial disability during service, as it clearly does not 
diagnose a chronic condition.  

At his January 2008 hearing, the Veteran testified that he 
was given inhalers by a private doctor in October, November, 
or December 1982.  These records, however, are unavailable.  
Nevertheless, even presuming such treatment occurred, it was 
administered months after his separation from service, and 
several decades prior to filing his claim.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The earliest post-service 
evidence documenting a bronchial condition is a May 1994 
medical assessment on which the Veteran reported that he has 
asthma, which is more than eleven years following his 
separation from service.  

Furthermore, the Veteran has not submitted a medical 
professional's opinion linking the in-service complaints to a 
chronic bronchial condition.  While he testified that his 
current doctor had opined that his bronchial condition was 
probably aggravated by his military service, he has submitted 
no such medical opinion to this effect.  

The only opinion of record linking the Veteran's bronchial 
condition to his military service comes from the Veteran 
himself.  Specifically, the Veteran advocated this theory of 
entitlement at his January 2008 hearing.  As a lay person, 
however, the Veteran is not competent to offer an opinion on 
a matter clearly requiring medical expertise, such as 
establishing that he has a current bronchial condition that 
originated during his military service, especially when such 
a condition was not diagnosed by the medical personnel who 
treated him in service.  See Jandreau, supra.  Therefore, 
this is not a case in which the appellant's lay beliefs alone 
can serve to establish entitlement to service connection for 
a chronic bronchial condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a chronic bronchial disability.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.




ORDER

Entitlement to service connection for lipomatosis, claimed as 
due to exposure to herbicides, is denied.

Entitlement to service connection for congenital complete 
heart block, status post pacemaker implantation, is denied.

Entitlement to service connection for a chronic bronchial 
disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


